OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar in this Department on December 8,1941, and was admitted to the Bar in New Jersey in 1948. Since 1948 respondent practiced law almost exclusively in New Jersey. On June 6, 1979 he pleaded guilty in the United States District Court for the District of New Jersey to the crime of knowingly and willfully failing to file an income tax return for the year 1974 (US Code, tit 26, § 7203) and on August 20, 1979 he received a three-year suspended sentence, was placed on probation and fined $3,500. The remaining three counts of the information, charging failure to file tax returns for the years 1972, 1973 and 1975, were dismissed.
*341District Court Judge H. Curtis Meanor stated at the time sentence was imposed: “Mr. Fahy has been a practicing member of the bar for many, many years. I’ve known him personally on an intermittent basis as a practitioner in Jersey City. He has an exemplary presentence report except for the involvement in this offense.” Respondent was released from probation when the $3,500 fine was paid on October 29, 1979.
On September 19, 1979 respondent appeared before the Disciplinary Review Board for the State of New Jersey and agreed to confine his practice of law to employment with the Hudson County Sewerage Authority. Since that time he has not represented any clients in New York or New Jersey. By order of the New Jersey Supreme Court dated April 29,1981 respondent was suspended from practice for one year effective May 15, 1981.
Except for the aforesaid proceedings, respondent’s legal career spanning a period of over 40 years has been distinguished and without blemish. He is currently suffering from serious medical problems involving his eyesight. As a result of his conviction, he forfeited his pension rights based on over 20 years of service with the Jersey City Sewerage Authority. Taking these factors into consideration, as well as respondent’s voluntary suspension from New York practice effective September 19, 1979, we deem censure to be a sufficient sanction. (See Matter of Driscoll, 54 AD2d 99; Matter of Wolk, 61 AD2d 691; Matter of Pagones, 61 AD2d 424; Matter of Claybrook, 82 AD2d 447.)
Respondent is hereby censured.
Sandler, J. P., Lupiano, Bloom, Fein and Milonas, JJ., concur.
Respondent censured.